Citation Nr: 9901946	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  88-50 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left pelvic girdle and thigh, 
with scars and retained foreign bodies, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right should girdle and arm with 
scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
November 1969.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a March 1987 rating action in 
which the RO denied the veterans claims for increased 
ratings for multiple shell fragment wound residuals.  In 
April 1989, the Board remanded the issues on the title page 
of this decision (then involving entitlement to compensable 
ratings) to the RO for evidentiary development.  The 
requested development has been accomplished and the case has 
now been returned to the Board for further appellate 
consideration.

The issues of entitlement to increased ratings for residuals 
of shell fragment wounds of the right pelvic girdle and thigh 
musculature, residuals of shell fragment wounds of the right 
posterior and lateral crural musculature, residuals of shell 
fragment wounds of the left posterior and lateral crural 
musculature, and residual scarring from shell fragment wounds 
to the left side of the head, were decided on the merits in a 
separate Board decision dated April 4, 1989.

By rating action of July 1998, the RO granted a separate 10 
percent rating for residuals of shell fragment wounds of the 
left pelvic girdle and thigh, and a separate 10 percent 
rating for residuals of shell fragment wounds of the right 
shoulder girdle and arm.  The veteran now has a combined 
service connected disability rating of 80 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.




2.  The residuals of shell fragment wounds to the left pelvic 
girdle and thigh are not currently productive of scars which 
are tender, painful, ulcerated or broken down; retained 
foreign bodies are not palpable and there is no evidence of 
muscle injury involving Muscle Group XIII.

3.  The residuals of shell fragment wounds of the right 
shoulder girdle and arm are not currently productive of scars 
which are tender, painful, ulcerated or broken down; there is 
no evidence of muscle injury involving Muscle Group I.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the left pelvic girdle 
and thigh, to include scars and retained foreign bodies, are 
not met.  38 U.S.C.A. §§1155, 5107(a) (West 1991); 38 C.F.R. 
§§4.73, 4.118, Diagnostic Codes 5313, 7803, 7804 (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right shoulder 
girdle and arm are not met.  38 U.S.C.A. §§1155, 5107(a) 
(West 1991); 38 C.F.R. §§4.73, 4.118, Diagnostic Codes 5301, 
7803, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for 
increased ratings for residuals of shell fragment wounds of 
the left pelvic girdle and thigh, and right shoulder girdle 
and arm, are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an 


increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veterans 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that during the pendency of the veterans 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997.  The criteria for 
evaluation of muscle injury under Diagnostic Codes 5301 and 
5313 are the same under both the old and new regulations.  
The modifications in the criteria for defining slight, 
moderate, moderately severe, and severe muscle injury due to 
gunshot wounds or other trauma are insignificant as they 
would relate to these particular gunshot wound residuals.  As 
such, the Board finds that a remand is not necessary for the 
purpose of reevaluating any muscle injury involved in this 
appeal under the new criteria.

Slight injury to Muscle Group I is rated noncompensably 
disabling.  When muscle injury to Muscle Group I is moderate, 
a 10 percent rating is assigned.  Moderately severe injury to 
Muscle Group I involving the major extremity is rated 30 
percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5301 
(1998).

Slight injury to Muscle Group XIII is rated noncompensably 
disabling.  When muscle injury to Muscle Group XIII is 
moderate, a 10 percent rating is assigned.  


Moderately severe injury to Muscle Group XIII is rated 30 
percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5313 
(1998).

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1998).

With respect to the issues currently before the Board for 
appellate consideration, the service medical records reflect 
that the veteran sustained multiple shell fragment wounds to 
the left pelvic girdle and thigh and the right shoulder 
girdle and arm in service in February 1968.  The veteran was 
treated at the U.S. Army Hospital at Camp Zama in Japan.  The 
fragment wounds to his left lower extremity were indicated to 
be minor with no artery or nerve involvement.

On VA examination in December 1969, the veteran was noted to 
have, among other things, a retained foreign body in the  
right lower posterior chest wall, a ¼ inch scar on the right 
shoulder, a ½ inch scar on the posterior right arm, a 1 inch 
by 2 inch scar on the outer left thigh, a scar on the left 
buttock and metallic foreign bodies in the region of the 
inferior aspect of the pubic bones.  The scar on the left 
thigh was noted to be tender, depressed and keloidal.

Service connection was granted for multiple shrapnel wound 
scars and a 10 percent disability evaluation was assigned 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 by rating 
action of March 1970.

At the time of the Board remand in April 1989, the Board 
noted that the post-service clinical findings demonstrated 
residual scarring on the veterans left buttock, residual 
scarring with retained metallic foreign bodies in the 
posterior left thigh, located in the left pelvic girdle and 
thigh musculature.  Also present was residual scarring and a 
retained foreign body in the veterans right lower posterior 
chest wall, with residual scarring on the veterans right 
shoulder and posterior right arm, all of which are located in 
the right shoulder girdle and arm musculature.  The 

case was remanded for evidentiary development which would 
allow for a determination of appropriate ratings for each 
anatomical area.

Pursuant to the April 1989 remand, hospitalization and 
treatment records were received from the St. Albans VA 
extended care facility for the period from January 1992 
through April 1993.  These records pertain to care and 
treatment for a non-service connected condition, diagnosed as 
familial progressive olivopontocerebellar disease and spastic 
paraplegia due to Potts disease.

The veteran was seen for a VA muscle examination in March 
1997.  The report of examination was completed apparently in 
response to a standard examination question format.  However, 
the responses are unintelligible because the questions are 
not included in the report of examination.  As a result, the 
clinical findings on the March 1997 VA examination are 
virtually worthless.

On subsequent VA muscle and scar examination in May 1998, the 
VA physician indicated that it was very difficult to get a 
history from the veteran, and equally difficult to examine 
him, because he is bedridden, and is unable to walk or move 
as a result of his non-service connected disability diagnosed 
as familial progressive olivopontocerebellar disease and 
spastic paraplegia due to Potts disease.  It was indicated 
that the entire claims folder had been reviewed.  The floor 
nurse at the St. Albans VA extended care facility interpreted 
some of the veterans jumbled responses to questions.  It was 
further stated that the veteran had been hospitalized at that 
facility for five years.  To the extent that examination of 
the veteran was possible, the following findings were 
recorded.  There were no tumors of the muscles.  The veteran 
denied pain but reported weakness throughout.  He was 
observed to be able to pick himself up with an overhead 
trapeze bar, but all motions were very limited and completed 
with difficulty.  With respect to scarring, there was a 1.6 
cm. by 1 cm. hypopigmented movable nontender soft shrapnel 
wound scar of the left middle tibia and an 8 cm. scar between 
the buttocks and going to the right and left buttocks and the 
base of the spine.  The texture of all scars was soft, with 
no evidence of ulceration, breakdown, elevation or 
depression.  There was no 

apparent tissue loss on the scar sites, and no inflammation 
or edema.  There was some hypopigmentation of the scars, but 
no keloid formation.  A review of all scars showed only entry 
and surgical debridement wounds; there were no exit wounds 
observed.  The veteran stated that he had no complaints 
referable to his scars.  The examiner indicated that there 
was no apparent tendon, bone or joint damage as a result of 
the veterans shell fragment wounds.  Muscle strength 
appeared to be good, although the examiner indicated that 
this could not be substantiated beyond visualization due to 
the veterans condition.  He later commented that muscle 
strength was poor.  There was no evidence of muscle 
herniation.  The VA physician indicated that there was no 
loss of function as a result of any of the shell fragment 
wound scars.

On the basis of the above clinical findings on the May 1998 
VA examination, it is the opinion of the Board that a rating 
in excess of 10 percent is not warranted for either the 
residuals of shell fragment wounds of the left pelvic girdle 
and thigh or the right shoulder girdle and arm.  The scar 
sites were neither tender, painful, ulcerated or broken down.  
The veteran did not report any complaints relative to his 
scarring in the areas in question.  However, the Board has 
noted that the 10 percent rating which has now been assigned 
by the RO for each disorder is on the basis of muscle injury 
and not tender and painful or ulcerated scarring.  The 
service medical records described the wounds as minor with no 
artery or nerve involvement; post-service x-rays reflect the 
presence of soft tissue injury.  There is no atrophy or 
evidence of muscle injury in the area demonstrated on the VA 
examinations.  As such, there is no basis for a higher rating 
for residuals of shell fragment wounds of the left pelvic 
girdle and thigh or the right shoulder girdle and arm on the 
basis of muscle injury.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Against this background, an increased rating for 
either the residuals of shell fragment wounds of the left 
pelvic girdle and thigh or right shoulder girdle and arm are 
denied.


ORDER

1.  An increased rating for residuals of shell fragment 
wounds of the left pelvic girdle and thigh, with scars and 
retained foreign bodies, is denied.

2.  An increased rating for residuals of shell fragment 
wounds of the right shoulder girdle and arm, with scars, is 
denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
